Exhibit 10.24

LEASE TERMINATION AGREEMENT AND RELEASE




This Lease Termination Agreement and Release (“Agreement”) is made and entered
into this ____ day of __________________, 2009 (the “Effective Date”), by and
between HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited
partnership (hereinafter “Landlord”) and ADHEREX, INC., a Delaware corporation
(hereinafter “Tenant”).  Landlord and Tenant are collectively referred to as the
“Parties”.







W I T N E S S E T H :




WHEREAS, Landlord and Biostratum, Inc., a Delaware corporation (“Assignor”)
entered into a lease dated September 8, 2000 (the “Original Lease”), as amended
by that certain Lease Amendment Number One dated August 31, 2005 (the “First
Amendment”), as further amended and assigned to Tenant pursuant to that certain
Partial Assignment of Lease and Lease Amendment Number Two dated August 31, 2005
(the “Assignment and Amendment”) (the Original Lease, the First Amendment and
the Assignment and Amendment collectively referred to as the “Lease”), whereby
Landlord leased to Tenant those certain premises known as Suites 140 and 200,
containing approximately 18,272 rentable square feet of space (the “Premises”),
in the Maplewood Building (the “Building”) located at 4620 Creekstone Drive,
Durham, Durham County, North Carolina; and




WHEREAS, the Parties desire to terminate and cancel the Lease and Tenant’s right
of occupancy of the Premises under the Lease on December 31, 2009, and to
release each other from their respective obligations under the Lease as of the
Effective Date, other than Tenant’s right to occupancy of the Premises through
December 31, 2009.




NOW, THEREFORE, for and in consideration of the Lump-Sum Payment (as defined
below), the mutual covenants and agreements contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:




1.

Termination of Lease.  The Parties agree that the Lease shall be terminated and
cancelled by the Parties and the Lease shall have no further force or effect,
effective as of 11:59 p.m. on December 31, 2009 (the “Termination Date”), upon
the terms set forth below.  On the Termination Date, Tenant shall have no
further possessory rights in the Premises.   




2.

Tenant Obligations.  As a condition for the termination of the Lease, Tenant
hereby agrees to do the following:




a.

On or before September ___, 2009, Tenant shall pay to Landlord a one-time
lump-sum payment of One Hundred Seventy-five Thousand Five Hundred Fifty and
16/100 Dollars ($175,550.16), which payment includes a termination fee, all Rent
due under the Lease from October 1, 2009 through the Termination Date, all sums
due and owing to Landlord as of





--------------------------------------------------------------------------------

the Effective Date of this Agreement, the cost of all repairs to the Premises,
brokerage fees, legal fees and all other sums due under the Lease up to and
including the Termination Date (the “Lump-Sum Payment”).  The Lump-Sum Payment
represents an accord and satisfaction between the Tenant and Landlord of the
full liquidated amount and any other amounts allegedly due from Tenant under the
Lease to Landlord.  Except as specifically provided in Section 3(b) herein, upon
payment by Tenant of the Lump-Sum Payment, no further amounts shall be due and
owning to Landlord by Tenant under the Lease and Tenant shall have no further
obligations under the Lease.  




b.

Tenant shall continue to maintain liability insurance naming Landlord as an
additional insured during the period between the Effective Date and the
Termination Date.  




c.

On the Termination Date, Tenant shall vacate the Premises and deliver to
Landlord the Premises in broom clean condition.  




d.

On or prior to the Termination Date, Tenant shall surrender and deliver up to
Landlord all materials, keys and other property of Landlord in Tenant’s
possession.




3.

Property Remaining in Premises and Additional Obligations.  




a.

Landlord and Tenant hereby agree that all furniture, fixtures and equipment
listed on Exhibit A, attached hereto and incorporated herein by reference, as
well as the generator, supplemental HVAC units, phones and phone systems, FM 200
system and card access system (which shall be left intact and connected)
(collectively, the “FF&E”) shall remain at the Premises and be transferred to
Landlord as provided herein.  On or before the Termination Date, Tenant shall
execute any and all documentation necessary to (i) verify that the FF&E are free
and clear of all liens and encumbrance, and (ii) transfer the FF&E to Landlord
by Bill of Sale in its then “as is” condition.  




b.

Landlord and Tenant acknowledge and agree that Landlord shall cause the Premises
to be inspected and, if necessary, decontaminated as to hazardous materials and
materials used in or generated through the research activity performed by Tenant
in the Demised Premises.  Landlord and Tenant further acknowledge and agree that
the cost of the inspection is incorporated into the Lump Sum Payment and that
Tenant shall owe no further amounts to Landlord related to such inspection;
provided, however, that if such inspection results in necessary decontamination
and other work related to hazardous materials in the Demised Premises, Tenant
shall be responsible for any and all costs related to such decontamination and
other work.  Landlord shall complete the decommission inspection on or before
October 15, 2009 and shall notify Tenant of the results of such inspection,
including the anticipated costs to Tenant of any necessary decontamination.  In
the event decontamination of the Demised Premises is necessary based upon the
results of such inspection, Landlord shall diligently pursue completion of such
decontamination.  Upon completion of any decontamination, if necessary, or upon
finding in the inspection that decontamination is unnecessary, Tenant shall be
released entirely from all claims relating to hazardous materials in the Demised
Premises.  Tenant hereby represents and warrants that it was not a small
quantity hazardous waste generator during the Term of the Lease.





--------------------------------------------------------------------------------







4.

Landlord’s Right to Re-let the Premises and to Terminate Tenant’s Possession.
 Notwithstanding anything contained herein to the contrary, Tenant hereby agrees
that as of the Effective Date, Landlord shall be entitled to freely market the
Premises to third parties with no prior notice to Tenant required.  Landlord
shall be free to lease the Premises to any entity or person it desires, and
Tenant shall have no right or claim to any rents or other income received by
Landlord for the Premises subsequent to the Termination Date.




5.

Tenant’s Possessory Rights in the Premises.  Notwithstanding the foregoing,
Tenant shall retain its possessory rights in the Premises until and through the
Termination Date (subject to Landlord’s right to re-let the Premises and to
terminate Tenant’s possessory rights prior to the Termination Date).  Tenant is
free to vacate the Premises as of the Effective Date.  




6.

General Release of Tenant by Landlord.  In consideration of the Lump-Sum
Payment, and based upon the mutual promises contained herein and other good and
valuable consideration, Landlord, on its behalf and on behalf of all of its
affiliates, divisions, subsidiaries, employees, owners, officers, directors,
shareholders, partners, legal representatives, insurers, creditors, related
companies, predecessors, successors, heirs, assigns and personal representatives
(collectively, the “Landlord Releasing Parties”), hereby fully and expressly,
knowingly, voluntarily, and unconditionally releases, acquits and forever
discharges Tenant, and all of its affiliates, divisions, subsidiaries,
employees, owners, officers, directors, shareholders, partners, legal
representatives, insurers, creditors, related companies, predecessors,
successors, heirs, assigns and personal representatives (collectively, the
“Tenant Released Parties”), from their obligations accruing under the Lease
after the Effective Date and any and all other claims, obligations, liabilities,
promises, agreements, controversies, damages, actions, causes of action, rights,
demands, losses, debts, contracts, commitments or expenses of every kind and
nature, that Landlord now has, or which it may have against the Released Parties
from the beginning of time up to, through and including the date of this
Agreement, or any claim of attorneys’ fees.  This release, however, in no way
waives any of Landlord’s claims arising against the Tenant Released Parties from
the breach of this Agreement itself.




7.

General Release of Landlord by Tenant.  In consideration of the Lump-Sum
Payment, and based upon the mutual promises contained herein and other good and
valuable consideration, Tenant, on its behalf and on behalf of all of its
affiliates, divisions, subsidiaries, employees, owners, officers, directors,
shareholders, partners, legal representatives, insurers, creditors, related
companies, predecessors, successors, heirs, assigns and personal representatives
(collectively, the “Tenant Releasing Parties”), hereby fully and expressly,
knowingly, voluntarily, and unconditionally releases, acquits and forever
discharges Landlord, and all of its affiliates, divisions, subsidiaries,
employees, owners, officers, directors, shareholders, partners, legal
representatives, insurers, creditors, related companies, predecessors,
successors, heirs, assigns and personal representatives (collectively, the
“Landlord Released Parties”), from their obligations accruing under the Lease
after the Effective Date and any and all other claims, obligations, liabilities,
promises, agreements, controversies, damages, actions, causes of action, rights,
demands, losses, debts, contracts, commitments or expenses of every kind and
nature, that





--------------------------------------------------------------------------------

Tenant now has, or which may have against the Landlord Released Parties from the
beginning of time up to, through and including the date of this Agreement, or
any claim of attorneys’ fees.  This release, however, in no way waives any of
Tenant’s claims arising against the Landlord Released Parties from the breach of
this Agreement itself.




8.

Merger; Entire Agreement; Modification.  This Agreement contains the entire
agreement of the Parties and supersedes any and all prior or contemporaneous,
oral or written understandings, negotiations or communications on behalf of such
parties.  There are no representations or agreements, oral or otherwise, that
are not contained in this Agreement.  No modification of this Agreement shall be
valid unless made in writing, and executed and delivered by both Landlord and
Tenant.




9.

No Admissions.  This Agreement, including the mutual release of claims herein,
constitutes a compromise and settlement of the Parties, and nothing contained in
this Agreement shall be construed as an admission of any fact or of any
liability on the part of the Parties.




10.

Agreement Product of Negotiation; No Drafter.  The terms of this Agreement are
the result of negotiation among the Parties.  Thus, the Parties agree that no
party shall be deemed the drafter of any provision of this Agreement and that
the rules of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be used in the interpretation of this
Agreement.




11.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto, their successors and assigns.




12.

No Waiver of Remedies.  The waiver of any right or remedy for a breach of this
Agreement shall in no event be construed to be a waiver of any future breach of
the same or of a different nature.




13.

Partial Invalidity.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.




14.

Governing Law.  This Agreement shall be construed under and governed by the laws
of the State of North Carolina without application of the principles of
conflicts of laws, and the parties consent that jurisdiction in the federal or
state courts of Wake County, North Carolina shall be proper for the resolution
any dispute arising from this Agreement.




15.

Authority.  Each party represents that its signatory hereto has the requisite
authority to bind that party to the terms herein, and that each party has had
the opportunity to discuss the terms of this Agreement with its legal counsel
prior to signing.








--------------------------------------------------------------------------------

16.

Counterparts.  This Agreement may be executed via facsimile and in any number of
counterparts, all of which taken together shall constitute one agreement.  For
purposes of enforceability, a copy of this fully executed Agreement shall have
the same authority as an executed original document.




17.

Costs. Each of the Parties shall bear its own expenses and costs associated with
any litigation arising from this Agreement, including attorney’s fees, and that
no claim for such expenses or costs shall be made by any Party against any of
the other Parties.




18.

Headings.  The headings used in this Agreement are included for purposes of
convenience only, and shall not effect the construction or interpretation of any
provisions of this document.




IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement in four
originals, all as of the day and year first above written.




TENANT:




ADHEREX, INC.

a Delaware corporation




 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 







LANDLORD:




HIGHWOODS REALTY LIMITED PARTNERSHIP

a North Carolina limited partnership

     By: Highwoods Properties, Inc., its general partner

     a Maryland corporation




 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 






